Citation Nr: 0002395	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  97-26 878A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
subtotal gastrectomy with duodenal ulcers.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from June 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO) that determined 
that new and material evidence had not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for duodenal ulcers status post gastrectomy.  

Upon reviewing the evidentiary record, the Board requested an 
opinion from a physician in the VA Veterans Health 
Administration (VHA) in May 1999.  The VHA opinion was 
received in October 1999.  The opinion was then referred to 
the veteran's representative in order to submit additional 
evidence or argument.  There was no response.  The case is 
now ready for appellate review.

In March 1996, the veteran raised the issue of clear and 
unmistakable error (CUE) in the October 1951 rating 
determination.  The October 1951 rating decision denied 
entitlement to service connection for duodenal ulcers.  In a 
July 1996 rating determination, the RO found that the October 
1951 rating determination was not clearly and unmistakably 
erroneous in denying entitlement to service connection for 
duodenal ulcers.  In September 1996, the veteran submitted a 
timely notice of disagreement.  

The RO has not issued a statement of the case in response to 
the notice of disagreement.  Ordinarily, a remand to the RO 
for the issuance of a statement of the case would be 
required.  Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); 
Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. 
West, 12 Vet. App. 76 (1998).  However, the October 1951 
decision was subsumed by subsequent decisions of the Board.  
Talbert v. Brown, 7 Vet. App. 352, 355 (1995) (citing 38 
C.F.R. § 20.1104 (1999)) (when determination of AOJ is 
affirmed by BVA, such determination is subsumed by final 
appellate decision).  The veteran has not claimed CUE in any 
of the final Board decisions.  



FINDINGS OF FACT

1.  In May 1968, the Board denied service connection for 
postoperative residuals of subtotal gastrectomy.  

2.  The evidence received since the Board's May 1968 rating 
is new and material in that it is sufficiently significant, 
when viewed in context of all the evidence of record, that it 
must be considered in order to fairly decide the merits of 
the case.

3. The preponderance of the evidence is against a conclusion 
that subtotal gastrectomy with duodenal ulcers is related to 
service or aggravated by service-connected anxiety or PTSD 
disabilities.  


CONCLUSIONS OF LAW

1.  The May 1968 Board decision, which denied entitlement to 
service connection for postoperative residuals, subtotal 
gastrectomy, is final.  38 U.S.C.A. § 5108 (West 1991).  

2.  Evidence received since the Board denied entitlement to 
service connection for postoperative residuals, subtotal 
gastrectomy is new and material.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for 
subtotal gastrectomy with duodenal ulcers is well grounded.  
38 C.F.R. § 5107 (West 1991).

4.  Subtotal gastrectomy with duodenal ulcers is not 
proximately due to or aggravated by the service-connected 
anxiety or PTSD disabilities.  38 C.F.R. § 3.310 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Evidence of record at the time of the Board's May 1968 
decision was as follows:

Service medical records show that an appendectomy was 
performed in November 1943 with no further reference to a 
gastrointestinal disorder.  The veteran's separation 
examination showed a notation of mild chronic anxiety state, 
which was manifested by sweating, tremulousness, headaches, 
dizziness, and heartburn.  

In a statement dated in June 1951, Dr. K., reported that the 
veteran was seen in March 1951 with complaints of intense 
upper abdominal pain.  He reported that upon operation he 
found a ruptured duodenal ulcer.  

In an April 1951 statement, the veteran's mother reported 
that the veteran had resided with her since his discharge 
from service.  She reported that the veteran had suffered 
from spells of dizziness, could not keep greasy food on his 
stomach, never gained any weight, was often fatigued, and 
complained of pain in his stomach and chest.  

In an April 1951 statement, A. K., reported that the veteran 
had been in his employment from March 1946 until his illness 
in March 1951.  He reported that during that time the veteran 
complained of pain in his abdomen and back.  He also reported 
that he had observed the veteran's nervousness during his 
employment.  

The veteran underwent VA examination in June 1951.  At that 
time, he complained of occasional burning in his stomach.  
The diagnosis was duodenal ulcer, chronic with residuals of 
recent perforation and surgery. 

In a September 1951 statement, Dr. K., reported that the 
veteran provided a detailed history of his abdominal 
discomfort.  The veteran also provided his December 1945 
separation examination.  Based on the veteran's reported 
history and separation examination, Dr. K, opined that the 
veteran's illness originated during service.  He reported 
that the condition for which he was operated on in March 1951 
was only a complication of the illness which had developed 
during service and which appeared to be only a manifestation 
of the veteran's nervousness.  

During an October 1951 personal hearing, the veteran 
testified that he began to experience problems with his 
stomach in 1943 shortly before his appendectomy.  He reported 
that he used over-the-counter medications for his symptoms.  
He reported that his symptomatology continued after his 
discharge from service.  

In an April 1953 statement, Dr. K., reported that the veteran 
experienced occasional epigastric disturbance.  He reported 
that he had diagnosed and treated the veteran for duodenal 
ulcer, perforated.  

In a May 1953 statement, Dr. K. reported that he had treated 
the veteran for psychoneurosis, anxiety state, chronic, 
moderate with a psychogenic duodenal ulcer.  

In an October 1953 statement, Dr. W. reported that a 
psychiatric examination of the veteran revealed sufficient 
findings to support a diagnosis of psychoneurosis, anxiety 
state, chronic, moderate.  He reported that he was certain 
that the veteran's psychiatric condition was of longstanding 
and was the aggravating factor in the formation of his peptic 
ulcer.  

In a December 1953 statement, a service acquaintance reported 
that in October 1943 while participating in the Desert 
Training Command, it was necessary to send the veteran to the 
nearest medical detachment due to severe vomiting.  He 
reported that the veteran was evacuated to the nearest 
hospital where medical authorities were unable to determine 
the nature of his illness.  

VA hospitalization report dated in January 1955 shows that 
the veteran was admitted with complaints of stomach pain.  On 
examination, there was a slight amount of epigastric 
tenderness.  The solid organs were not palpable.  Upper 
gastrointestinal series revealed a chronic duodenal ulcer 
with no delay in emptying.  The diagnosis was chronic 
duodenal ulcer.  

VA hospitalization report dated in May 1955 show that the 
veteran was admitted with complaints of a burning type of 
high epigastric pain and generalized upper abdominal 
discomfort.  On examination, there was a mild amount of 
epigastric tenderness, no masses, and the solid organs were 
not palpable.  Upper gastrointestinal series revealed a 
chronic duodenal ulcer.  The diagnosis was benign gastric 
ulcer. 

In a March 1956 statement, R. K., M.D., reported that the 
veteran was seen in July 1951 wherein X-rays were taken and 
showed slight residual deformity of the duodenum from his 
previous surgery.  There was no active pathology in the 
gastro-intestinal tract.  The diagnoses were anxiety reaction 
and duodenal ulcer.  

In a June 1956 statement, a service acquaintance reported 
that the veteran was unable to eat any greasy food and 
suffered from indigestion and nervous condition during 
service.  

In a September 1956 statement, a service acquaintance 
reported that the veteran suffered a stomach ailment, severe 
headaches, and nervous condition during service.  He also 
reported that the veteran was unable to eat certain types of 
food.  

In a September 1956 statement, a service acquaintance 
reported that during service the veteran could not hold 
anything on his stomach and that he lost a considerable 
amount of weight.  

In a July 1962 statement, Dr. B., reported that an upper 
gastrointestinal series revealed a 5 x 6-centimeter remnant 
as a result of previous surgery, with a fairly large 
gastroenterostomy opening, and the barium literally pours 
into the small bowel.  There was no evidence of ulcer or 
neoplasm.  Post operative gastrectomy for duodenal ulcer.  

The veteran was accorded a VA psychiatric examination in 
October 1962.  At that time, he reported that he experienced 
a good deal of trouble with his stomach.  The diagnosis was 
anxiety reaction, chronic, mild in a somewhat insecure 
inadequate individual.  

In a September 1965 statement, Dr. B., reported that based on 
the history provided to him by the veteran, he was convinced 
that the symptomatology the veteran developed during service 
was attendant to an anxiety reaction which became chronic.  
He opined that the anxiety reaction eventually led to the 
formation of the ulcer disorder, which led to the necessity 
of a gastric resection.  

In a November 1965 statement, Dr. B., reported that the 
veteran had been his patient since 1962 at which time he was 
suffering from gastrointestinal symptoms that seemed related 
to peptic ulcer diathesis.  He reported that the veteran's 
gastrointestinal symptoms seemed to be related to his tension 
state.  He noted that when the veteran attempted to go 
without medication, he experienced a flare-up of his 
gastrointestinal symptoms, as well as symptoms of moderate 
anxiety tension state.  

In a January 1967 statement, Dr. B., reported that the 
veteran began having trouble with abdominal discomfort in 
November or December.  He reported that his symptoms 
continued in spite of symptomatic therapy.  He reported that 
January 1997 X-rays revealed a 7 millimeter marginal ulcer.  

VA hospitalization report dated in January 1967 show that the 
veteran underwent a gastroscopy.  It was noted that the ulcer 
itself was not visualized, but there were signs of its 
presence.  

In July 1967, the Board requested an Independent Medial 
Expert (IME) opinion which was received in August 1967.  The 
examiner reviewed the veteran's claims file.  In pertinent 
part, the examiner concurred with the neuropsychiatric 
diagnosis entered by the service department.  He reported 
that the diagnosis of psychoneurotic anxiety reaction, 
chronic, mild, was supported by findings of hyperhidrosis, 
tremulousness, headache, tension, preoccupation with somatic 
complaints and marked diversity of symptoms involving several 
organs.  He noted that the findings were substantiated in 
post service examinations which in his opinion were medically 
and psychiatrically sound.  He noted that the veteran also 
presented evidence of a paranoid character structure without 
altering the existing diagnosis.  

The medical expert reported that there was no causal 
relationship between the service-connected anxiety reaction 
and the duodenal ulcer.  He noted that the veteran's symptoms 
upon discharge were not those of an ulcer but rather an 
anxiety state.  He reported that it was highly unlikely, with 
the veteran's tendency to hypochondriasis and full reporting 
of symptoms that an ulcer would have been missed on 
separation from service.  True ulcer symptoms did not occur 
until five years following separation from service.  He 
reported that there was no clear-cut connection between the 
service-connected anxiety reaction and the development of the 
veteran's ulcer.  On the other hand, anxieties and tensions 
generated by the veteran's attempts to cope with civilian 
life and his difficulties both at home and work could very 
well have contributed to the development of the ulcer and 
subsequent need for surgery.  

In March 1968, the Board requested an IME opinion which was 
received in March 1968.  The examiner reviewed the veteran's 
claims file.  In pertinent part, the examiner concurred with 
the neuropsychiatric diagnosis entered by the service 
department.  He provided essential the same reasoning as the 
above expert.  Secondly, the reviewer opined that there was 
no information in the veteran's claims file to suggest a 
causal relationship between the service-connected anxiety 
disorder and duodenal ulcer which developed five years 
following service.  Specifically, he noted that the veteran 
mentioned heartburn at the time of discharge.  By definition 
heartburn is a substernal pain due to reflux of gastric 
contents into the esophagus.  It is more common in ulcer 
patients than in other population groups, but it was not a 
symptom of duodenal or gastric ulcer.  It suggests (1) that 
the individual had episodes of gastroesophageal reflux, and 
(2) the stomach was healthy and capable of secreting 
hydrochloric acid, since in the absence of acid secretion 
reflux does not cause heartburn.  He noted that heartburn at 
the time of discharge could not be used as evidence that an 
ulcer was present.  

He reported that there was no notation of any 
gastrointestinal symptoms when the veteran consulted Dr. K. 
in 1949 for low back pain.  

Evidence submitted since the 1968 Board decision is as 
follows:

In a June 1976 statement, Dr. B., reported that the veteran 
underwent a gastrectomy in 1955 but continued to experience 
occasional dumping syndrome with nausea and vomiting.  The 
veteran described some epigastric and chest pain which 
sounded somewhat like esophageal difficulties.  

In an August 1977 statement, Dr. B., reported that had a 
perforated duodenal ulcer in 1951 and was treated by surgery.  
In 1955 he had a gastrectomy.  He reported that he had 
experienced some significant dumping in the last several 
years which resulted in depression and anxiety.  

The veteran was accorded a VA stomach examination in April 
1997.  At that time, he reported that his stomach pain began 
in 1942 with heat exhaustion, epigastric indigestion, and 
substernal burning associated with hot bitter acid.  
Subsequently in 1951 he underwent abdominal surgery due to 
ulcer perforation and in 1955 he had Billroth resection.  His 
current symptoms were intermittent abdominal pain, substernal 
burning pain associated with reflux, and indigestion.  On 
examination of the abdomen, there were several well-healed 
scars noted.  Bowel sounds were intact.  The abdomen was soft 
and nontender without hepatosplenomegaly.  It was noted that 
an upper gastrointestinal series performed in February 1997 
showed sliding diaphragmatic hernia with gastroesophageal 
reflux disease with a subtotal gastrectomy, Billroth I.  The 
diagnosis was peptic ulcer disease with gastroesophageal 
reflux disease status post partial gastrectomy with Billroth 
I anastomosis.  The examiner opined that the veteran's 
abdominal pain was as likely as not exacerbated by his 
anxiety disorder or post traumatic stress disorder.  

The veteran was accorded a VA post-traumatic stress disorder 
(PTSD) examination in May 1997.  In regards to the question 
of whether there was a causal relationship between the 
veteran's PTSD and his stomach ulcer, the examiner noted this 
was difficult to answer.  The examiner noted that as far as 
he could tell the veteran's "heartburn," preceded any 
traumatic events during service.  He reported that it was 
impossible to determine if the ulcer, subsequent surgery, and 
current gastric distress were related specifically to PTSD.  
The examiner noted that ulcers were not a common condition of 
other patients with combat related PTSD.  He opined that 
there was no particular reason to believe that the veteran's 
PTSD was a causative factor in either his ulcer disease or 
his current gastric distress.  

The veteran was accorded a VA general medical examination in 
March 1998.  On examination, the abdomen was soft and 
nontender, without masses.  The examiner opined that the 
veteran's complaint about abdominal pain and discomfort was 
at least as likely as not, to be influenced and exacerbated 
by his anxiety or PTSD disorder, or both.  

In May 1999, the Board requested a Veteran's Health 
Administration (VHA) opinion with regard to the issue of 
service connection for duodenal ulcers of gastric distress, 
status post subtotal gastrectomy secondary to PTSD.  The 
Board specifically requested that the reviewer supply answers 
to the following questions: Is it as likely as not that the 
veteran's duodenal ulcers of gastric distress and post 
subtotal gastrectomy is possibly due to or the result of his 
service-connected PTSD?  Is it as least likely as not that 
the veteran's duodenal ulcers or gastric distress post 
subtotal gastrectomy is aggravated by his service-connected 
PTSD.  

In October 1999, the VA medical expert responded to the 
Board's May 1999 questions.  In response to the question of 
whether it was as likely as not that the veteran's duodenal 
ulcers of gastric distress and post subtotal gastrectomy was 
possibly due to or the result of his service-connected PTSD; 
he reported that there were three primary etiologies 
recognized for duodenal or peptic ulcer disease.  These 
included helicobacter pylori infection, chronic nonsteriodal 
medication use, and severely pathologic excessive acid 
secretion such as that seen in Zollinger-Ellison syndrome.  
He noted that psychological stress was not felt to cause 
ulcer disease.  The terms "stress gastritis or stress 
ulceration" were terms, which referred to physiologic 
stress, such as that seen in the case of closed head injury 
or severe burn injury.  Some literature regarding 
psychosocial stressors have attempted to address this problem 
in humans.  There is no definitive data, however.  He 
reported that currently, there was no reason to believe that 
psychosocial stress was an etiologic factor in duodenal or 
gastric ulcers.  He opined that it was therefore not likely 
that the veteran's duodenal ulcers or gastric stress was in 
way due to his service connected PTSD.  

With regard to the question of whether it is as least likely 
as not that the veteran's duodenal ulcers or gastric distress 
post subtotal gastrectomy was aggravated by his service-
connected PTSD.  He stated that there was no literature that 
specifically addressed this issue.  There was evidence in 
animal models and human subjects that psychological or cold 
stress might increase gastric acid secretion.  However, in 
normal subjects, gastric pH is 1-2 at all times and 
additional secretion has not been shown physiologically 
important.  He reported that there was no data, to his 
knowledge that specifically addressed the effect of PTSD on 
human gastric acid secretion.  He opined that it was 
therefore, not likely that the veteran's duodenal ulcers or 
gastric distress was aggravated by PTSD.  

Pertinent Law and Regulations 

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).  

The veteran has petitioned to reopen a previously denied 
claim of service connection.  If new and material evidence is 
presented or secured with respect to a claim that has been 
denied, the claim will be reopened, and the claim decided 
upon the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, the VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand.

A three-step analysis is conducted under 38 U.S.C. § 5108.  
Elkins v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  For purposes of determining whether new and 
material evidence has been submitted, "the credibility of the 
[new] evidence" is presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?  (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996). 
A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 94-
304 (U.S. Vet. App. March 24, 1999).  "Moreover, once the 
Board finds that no such evidence has been offered, that is 
where the analysis must end."  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc) the 
Court held that the decision of the Federal Circuit in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), required the 
replacement of the two-step Manio test with a three-step 
test.

Under the three step test announced in Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) so as to have a finally 
denied claim reopened under 38 U.S.C. § 5108.  Second, if new 
and material evidence has been presented, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened (and as distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C. § 
5107(a).  Third, if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  The United 
States Court of Appeals for Veterans Claims (Court) has also 
held that when a service-connected disability aggravates but 
is not the proximate cause of a nonservice-connected 
disability, the veteran is entitled to service connection for 
the portion of the severity of the nonservice-connected 
disability that is attributable to the service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Analysis

The evidence at the time of the Board's May 1968 decision 
showed the veteran's duodenal ulcer was not present in 
service or causally related to the service-connected anxiety 
reaction and developed more than five years after discharge 
from service.  It is noteworthy that service connection has 
been denied for duodenal ulcers and subtotal gastrectomy on a 
both a direct and secondary basis in final decisions of the 
Board and the RO.  

The evidence added to the record since the May 1968 decision, 
includes private medical records, VA examination reports and 
VHA opinion.  

The Board finds that the VA opinion provided in the March 
1998 examination report is relevant evidence which requires 
consideration in connection with the evidence of record in 
order to fairly adjudicate the veteran's claim of entitlement 
to service connection for subtotal gastrectomy with duodenal 
ulcers.  The examiner opined that it was as likely as not, 
that the veteran's abdominal pain and discomfort was 
influenced or exacerbated by his anxiety or PTSD, or both.  
This statement bears directly on the question of whether the 
veteran's subtotal gastrectomy with duodenal ulcers is 
proximately due to or aggravated by the veteran's service-
connected disabilities.  

Since the evidence bears directly and substantially upon the 
issue at hand, and being neither duplicative nor cumulative, 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 

In light of the foregoing, the Board concludes that the 
veteran has submitted "new" and "material" evidence 
sufficient to reopen his claim.  38 C.F.R. § 1.56.  
Therefore, the veteran's claim for service connection for 
subtotal gastrectomy with duodenal ulcers is reopened.

Well Grounded Claim


Section 5107(a) of title 38, U.S. Code, provides in pertinent 
part: "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
In 1990 in Murphy v. Derwinski, the Court defined a well- 
grounded claim as follows: "[A] plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy, 1 Vet. App. 
78, 81 (1990).  

Under the Court's present case law, a well-grounded claim for 
service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza, supra; see 
also Epps, Heuer, and Grottveit, all supra.  The second and 
third Caluza elements can also be satisfied under 38 C.F.R. § 
3.303(b) (1997) by (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); See 38 C.F.R. § 3.303(b).

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease. 
Ibid.  For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence in support of the 
claim is presumed.  Brewer v. West, 11 Vet. App. 228, 231 
(1998); See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see Locher v. Brown, 9 
Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).

In the instant case there is competent evidence of subtotal 
gastrectomy with duodenal ulcers.  The March 1998 VA 
examination provides competent evidence of a possible nexus 
between that disability and the service-connected anxiety and 
PTSD.  Accordingly, the Board finds that the veteran's claim 
is well grounded.  


Decision on the Merits

The next question is whether the Board is permitted to 
conduct a de novo review on the merits at this time.  In 
Bernard v. Brown, 4 Vet. App. 384 (1994), the Court held that 
before the Board addresses in a decision a question that has 
not been decided by the RO it must determine whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on that question, and an opportunity to 
address the question at a hearing, and, if not, whether the 
veteran is prejudiced thereby.  In this case, the veteran has 
made merits based arguments and has supplied evidence and 
been afforded an opportunity for a hearing on the merits.  
Therefore, the Board concludes that the veteran is not 
prejudiced by the Board's consideration of his claim on the 
merits.  See Curry v. Brown, 7 Vet. App. 59 (1994).

The Board concludes that all relevant data has been obtained 
for determining the merits of the veteran's claim and that VA 
has fulfilled its obligation to assist him in the development 
of the facts of his case.

The evidence in favor of the veteran's claim includes the 
opinions of Dr. B., and the March 1998 VA examiner's opinion 
which concluded that it was as likely as not the veteran's 
abdominal pain and discomfort could be influenced or 
exacerbated by his anxiety or PTSD, or both. 

The evidence against the veteran's claims includes the two 
independent medical opinions, the opinion of another VA 
examiner in March 1998, and the VHA opinion obtained in 
October 1999.

The October 1999 reviewer specifically found that there was 
no physiologic data to confirm that psychosocial stress was 
an etiologic factor in duodenal or gastric ulcers.  
Therefore, it was unlikely that that the veteran's duodenal 
ulcers or gastric stress was in any way related to his PTSD.  
He also found that there was no data that specifically 
addressed that effects of PTSD on human gastric acid 
secretion.  Hence, it was not likely that the veteran's 
duodenal ulcers or gastric was aggravated by his PTSD.  

Dr. B's opinion relating the gastrointestinal disorder to the 
service connected psychiatric disorder was based on a medical 
history supplied by the veteran, and was made several decades 
ago.  In the Board's opinion it is less probative than more 
recent opinions that are the product of a review of the 
entire claims folder.  Opinion rendered by the general 
medical examiner on VA examination in March 1998, was also to 
the effect that there was a relationship between the 
psychiatric disability and the claimed gastrointestinal 
disorder.  However, the examiner did not provide a rationale 
for the opinion.

The VA psychiatric examiner refuted the general medical 
examiner's opinion.  This opinion is more probative than the 
general medical examiner's opinion, because the psychiatric 
examiner, as a psychologist, was a specialist and more 
significantly, provided a rationale for his opinion.  The VHA 
examiner and the providers of the IMEs also reviewed the 
entire claims folder and found no relationship between the 
claimed gastrointestinal disabilities and the service 
connected psychiatric disability or service.  For these 
reasons, the Board concludes that the opinions provided by 
the IMEs in 1967 and 1968, the VA psychiatric examiner in 
March 1998, and the VHA reviewer in 1999, are more probative 
than the opinion of the Dr. B., and the general medical 
examiner in March 1998.

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
subtotal gastrectomy with duodenal ulcers, and that the claim 
must be denied.


ORDER

New and material evidence having been submitted, the claim 
for service connection for subtotal gastrectomy with duodenal 
ulcers is reopened.

Service connection for subtotal gastrectomy with duodenal 
ulcers is denied.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

